UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) ☑ QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2014 or ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-14665 DAILY JOURNAL CORPORATION (Exact name of registrant as specified in its charter) South Carolina 95-4133299 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 915 East First Street Los Angeles, California 90012-4050 (Address of principal executive offices) (Zip code) (213) 229-5300 (Registrant's telephone number, including area code) None (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes: No: X Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes: X No: Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer: Accelerated Filer:X Non-accelerated Filer: Smaller Reporting Company: Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes: No: X Indicate the number of shares outstanding of each of the issuer's classes of common stock as of the latest practicable date. Class Outstanding at July 31, 2014 Common Stock, par value $ .01 per share 1,380,746 shares Page 1 of 21 DAILY JOURNAL CORPORATION INDEX Page Nos. PART I Financial Information Item 1. Financial Statements Consolidated Balance Sheets - March 31, 2014 and September 30, 2013 3 Consolidated Statements of Comprehensive Income (Loss) - Three months ended March 31, 2014 and 2013 4 Consolidated Statements of Comprehensive Income (Loss) - Six months ended March 31, 2013 and 2013 5 Consolidated Statements of Cash Flows - Six months ended March 31, 2014 and 2013 6 Notes to Consolidated Financial Statements 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 14 Item 4. Controls and Procedures 19 Part II Other Information Item 1A. Risk Factors 20 Item 6. Exhibits 21 Page 2 of 21 PART I Item 1. FINANCIAL STATEMENTS DAILY JOURNAL CORPORATION CONSOLIDATED BALANCE SHEETS (Unaudited) March 31 September 30 ASSETS Current assets Cash and cash equivalents $ $ Marketable securities, including common stocks of $160,128,000 and bonds of $7,900,000 at March 31, 2014 and common stocks of $129,699,000 and bonds of $7,295,000 at September 30, 2013 Accounts receivable, less allowance for doubtful accounts of $250,000 at March 31, 2014 and September 30, 2013, respectively Inventories Prepaid expenses and other assets Income tax receivable Total current assets Property, plant and equipment, at cost Land, buildings and improvements Furniture, office equipment and computer software Machinery and equipment Less accumulated depreciation ) ) Intangibles, net Goodwill Deferred income taxes $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities Accounts payable $ $ Accrued liabilities Income tax payable Deferred subscriptions Deferred installation contracts Deferred maintenance agreements and others Deferred income taxes Total current liabilities Long term liabilities Investment margin account borrowings Deferred maintenance agreements Accrued liabilities Total long term liabilities Commitments and contingencies (Note11) Shareholders' equity Preferred stock, $.01 par value, 5,000,000 shares authorized and no shares issued Common stock, $.01 par value, 5,000,000 shares authorized; 1,380,746 shares at March 31, 2014 and September 30, 2013, outstanding Additional paid-in capital Retained earnings Accumulated other comprehensive income Total shareholders' equity $ $ See accompanying Notes to Consolidated Financial Statements Page 3 of 21 DAILY JOURNAL CORPORATION CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (Unaudited) Three months ended March 31 2014 2013 Revenues Advertising $ $ Circulation Advertising service fees and other Information systems and services Costs and expenses Salaries and employee benefits Other outside services Postage and delivery expenses Newsprint and printing expenses Depreciation and amortization Other general and administrative expenses (Loss) income from operations ) Other income (expense) Dividends and interest income Other income Interest expense ) ) Income before taxes Provision for income taxes Net income $ $ Weighted average number of common shares outstanding - basic and diluted Basic and diluted net income per share $ $ Comprehensive income Net income $ $ Net change in unrealized appreciation of investments (net of taxes) Comprehensive income $ $ See accompanying Notes to Consolidated Financial Statements. Page 4 of 21 DAILY JOURNAL CORPORATION CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (Unaudited) Six months ended March 31 2014 2013 Revenues Adv ertising $ $ Circulation Advertising service fees and other Information systems and services Costs and expenses Salaries and employee benefits Other outside services Postage and delivery expenses Newsprint and printing expenses Depreciation and amortization Other general and administrative expenses (Loss) income from operations ) Other income (expense) Dividends and interest income Other income Interest expense ) ) (Loss) income before taxes ) Provision for income taxes Net (loss) income $ ) $ Weighted average number of common shares outstanding - basic and diluted Basic and diluted net (loss) income per share $ ) $ Comprehensive income Net (loss) income $ ) $ Net change in unrealized appreciation of investments (net of taxes) Comprehensive income $ $ See accompanying Notes to Consolidated Financial Statements. Page 5 of 21 DAILY JOURNAL CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Six months ended March 31 2013 Cash flows from operating activities Net (loss) income $ ) $ Adjustments to reconcile net income to net cash provided by operations Depreciation and amortization Deferred income taxes ) Discounts earned on bonds ) ) Changes in assets and liabilities Decrease (increase) in current assets (net of acquisition) Accounts receivable, net ) Inventories Prepaid expenses and other assets ) Income tax receivable - Increase (decrease) in current liabilities (net of acquisition) Accounts payable ) ) Accrued liabilities ) ) Income taxes ) Deferred subscriptions Deferred maintenance agreements and others ) Deferred installation contracts Net cash provided by operating activities Cash flows from investing activities Maturities and sales of U.S. Treasury Bills Acquisition of New Dawn Technologies, Inc. (net of cash acquired) ) Purchases of property, plant and equipment ) ) Net cash used in investing activities ) ) Cash flows from financing activities Investment margin account borrowing Cash provided by financing activities (Decrease) increase in cash and cash equivalents ) Cash and cash equivalents Beginning of period End of period $ $ See accompanying Notes to Consolidated Financial Statements. Page 6 of 21 DAILY JOURNAL CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 1 - The Corporation and Operations The Daily Journal Corporation (the “Company”) publishes newspapers and web sites covering California and Arizona, as well as the California Lawyer magazine, and produces several specialized information services. It also serves as a newspaper representative specializing in public notice advertising. This business is referred to herein as “The Traditional Business”. Sustain Technologies, Inc. (“Sustain”) supplies case management software systems and related products to courts and other justice agencies, including administrative law organizations. These courts and agencies use the Sustain family of products to help manage cases and information electronically and to interface with other critical justice partners. Sustain’s products are designed to help users manage electronic case files from inception to disposition, including calendaring and accounting, report and notice generation, the implementation of time standards and business rules and other corollary functions, and to enable justice agencies to extend electronic services to the public and bar members. Its products are licensed in seven states and in Canada. In December 2012, the Company purchased all of the outstanding stock of New Dawn Technologies, Inc. (“New Dawn”), based in Logan, Utah, which provides products and services similar to those of Sustain to more than 350 justice agencies in 40 states, three U.S. territories and two other countries. In September 2013, the Company acquired substantially all of the operating assets and liabilities of ISD Corporation, now operating under the name of ISD Technologies, Inc. (“ISD”), which provides case management systems to California courts and other governmental agencies, similar to those of Sustain and New Dawn, and a service that provides the general public a secure website to pay traffic citations online. Sustain, New Dawn and ISD are referred to collectively herein as “The Technology Companies”. The Company acquired New Dawn and ISD to expand its case management software business and to broaden its customer base in key markets. Essentially all of the Company’s operations are based in California, Arizona and Utah. Note 2 - Basis of Presentation In the opinion of the Company, the accompanying interim unaudited consolidated financial statements contain all adjustments (consisting of normal recurring accruals) considered necessary for a fair statement of its financial position as of March 31, 2014, its results of operations for the three- and six-month periods ended March 31, 2014 and 2013 and its cash flows for the six-month periods ended March 31, 2014 and 2013. The results of operations for the three and six months ended March 31, 2014 are not necessarily indicative of the results to be expected for the full year. The consolidated financial statements included herein have been prepared by the Company pursuant to the rules and regulations of the Securities and Exchange Commission. Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted pursuant to such rules and regulations, although the Company believes that the disclosures are adequate to make the information presented not misleading. These financial statements should be read in conjunction with the financial statements and the notes thereto included in the Company's Annual Report on Form 10-K for the fiscal year ended September 30, 2013. Certain reclassifications of previously reported amounts have been made to conform to the current year’s presentation. Page 7 of 21 Note 3 - Basic and Diluted Income Per Share The Company does not have any common stock equivalents, and therefore the basic and diluted income per share are the same. Note 4 – Acquisitions In December 2012 the Company purchased all of the outstanding stock of New Dawn for $14,000,000 in cash, and in September 2013 the Company acquired substantially all of the operating assets and liabilities of ISD Corporation for approximately $16,000,000 in cash. Both acquisitions were accounted for using the purchase method of accounting in accordance with Accounting Standards Codification (“ASC”) 805, Business Combinations . The Company finalized its valuation of ISD which resulted in an allocation of $1,700,000 to goodwill and a reduction of the same amount in its intangible assets. The Company allocated the ISD purchase price to tangible assets ($4,410,000 including cash of $2,546,000; accounts receivable of $1,636,000; fixed assets of $141,000; and prepaid assets of $87,000), identifiable intangible assets (purchased software and customer relationships of $14,975,000 pursuant to the results of a third party valuation) and liabilities ($5,112,000 including accounts payable and accrued expenses of $2,270,000 and deferred maintenance agreements of $2,842,000) based on their fair values with the remaining balance in excess of the net assets allocated to goodwill ($1,700,000). Note 5 - Business Combinations During the six months ended March 31, 2014, New Dawn had revenues of $4,298,000, expenses of $6,447,000 (including intangible amortization expenses of $950,000), and a pretax loss of $2,120,000 as compared with revenues of $3,690,000, expenses of $4,058,000 (including amortization expenses of $635,000) and a pretax loss of $356,000 in the prior year period of less than four months (December 5, 2012 through March 31, 2013). During the six months ended March 31, 2014, ISD had revenues of $5,224,000, expenses of $3,936,000 (including intangible amortization expenses of $1,469,000), and pretax income of $1,310,000. Note 6 - Intangible Assets At March 31, 2014, intangible assets comprised New Dawn’s purchased software and customer relationship costs of $6,963,000 (net of the accumulated amortization expenses of $2,537,000) and ISD’s purchased software and customer relationship costs of $13,228,000 (net of accumulated amortization expenses of $1,747,000). These identifiable intangible assets are being amortized over five years for financial statement purposes due to the short life cycle of technology that customer relationships depend on, and over a 15 year period on a straight line basis for tax purposes. The intangible amortization expenses were $2,419,000 for the six months ended March 31, 2014 as compared with $635,000 in the prior year period. Note 7 – Goodwill The Company accounts for goodwill in accordance with ASC 350, Intangibles — Goodwill and Other . Goodwill, which is not amortized for financial statement purposes, is amortized over a 15-year period for tax purposes, but evaluated for impairment annually as of September 30, or whenever events or changes in circumstances indicate that the value may not be recoverable. Considered factors for potential goodwill impairment evaluation with respect to The Technology Companies include the current year’s business profitability before intangible amortization, fluctuations of revenues, changes in the marketplace, the status of deferred installation contracts and new business, among other things. Page 8 of 21 In addition, Accounting Standards Codification 2011-08, Testing Goodwill for Impairment , allows for the option of performing a qualitative assessment before calculating the fair value of a reporting unit. If it is determined based on qualitative factors that there is no impairment to goodwill, then the fair value of a reporting unit is not needed. If a quantitative analysis is required and the unit’s carrying amount exceeds its fair value, then the second step is performed to measure the amount of potential impairment. The Company’s annual goodwill impairment analysis in 2013 did not result in an impairment charge based on the qualitative assessment. During the first quarter of fiscal 2014, the Company reclassified an additional $1,700,000 to goodwill from its intangible assets as it finalized the valuation of the ISD acquisition to reflect $13,400,000 as of September 30, 2013 and March 31, 2014. There was no goodwill impairment during the periods endedMarch 31, 2013 and 2014. Note 8 – Revenue Recognition For The Traditional Business, proceeds from the sale of subscriptions for newspapers, court rule books and other publications and other services are recorded as deferred revenue and are included in earned revenue only when the services are provided, generally over the subscription term. Advertising revenues are recognized when advertisements are published and are net of commissions. An allowance for doubtful accounts for receivables is recorded. The Technology Companies recognize revenues in accordance with the provisions of ASC 605, Revenue Recognition and ASC 985-605, Software—Revenue Recognition . Revenues from leases of software products are recognized over the life of the lease while revenues from software product sales are generally recognized upon delivery, installation or acceptance pursuant to a signed agreement. Revenues from maintenance contracts generally call for the Company to provide software updates and upgrades to customers and are recognized ratably over the maintenance period. Consulting and other services are recognized upon acceptance by the customers under the completed contract method. The Company has elected to use the completed contract method because a customer’s acceptance is unpredictable, and reliable estimates of the progress towards completion cannot be made. Only after a customer’s acceptance of a completed project are customer advances generally no longer at risk of refund and are at that point considered earned. Approximately 52% of the Company’s revenues during the six months ended March 31, 2014 were derived from The Technology Companies, including revenues from sales and leases of software licenses, fees for annual maintenance and support services and revenues from consulting services that typically include implementation and training. Note 9 - Income Taxes For the six months ended March 31, 2014, the Company recorded a tax provision of $10,000 on a pre-tax loss of $577 The tax provision was the net result from applying the effective tax rate anticipated for the current year to the loss from continuing operations for the six-month period ended March 31, 2014, pursuant to the guidelines established for accounting for income taxes in interim periods. On a pretax profit of $2,925,000 for the six months ended March 31, 2013, the Company recorded a tax provision of $940,000, which was lower than the amount computed using the statutory rate primarily because of the available dividends received deduction and the domestic production activity deduction. Consequently, the Company’s effective tax rate was -2% and 32% for the six months ended March 31, 2014 and 2013, respectively. The Company files federal income tax returns in the United States and with various state jurisdictions and is no longer subject to examinations for years before 2010 with regard to federal income taxes. Page 9 of 21 Note 10 - Investments in Marketable Securities Investments in marketable securities categorized as “available-for-sale ” are stated at fair value. The Company uses quoted prices in active markets for identical assets (consistent with the Level 1 definition in the fair value hierarchy) to measure the fair value of its investments on a recurring basis pursuant to ASC 820, Fair Value Measurement . As of March 31, 2014 and September 30, 2013, an unrealized gain of $120,051,000 and $89,018,000, respectively, was recorded net of taxes of $46,777,000 and $34,610,000, respectively, in “Accumulated other comprehensive income” in the accompanying Consolidated Balance Sheets. Most of the unrealized gains were in the common stocks of three U.S. financial institutions. Investments in equity securities and securities with fixed maturity as of March 31, 2014 and September 30, 2013 are summarized below. March 31, 2014 September 30, 2013 (Unaudited) Aggregate fair value Amortized/ Adjusted cost basis Pretax unrealized gains Aggregate fair value Amortized/ Adjusted cost basis Pretax unrealized gains Marketable securities Common stocks $ Bonds Total $ All investments are classified as “Current assets” because they are available for sale at any time. The bonds mature in 2039. As of March 31, 201 4, the Company perform ed separate evaluations for impaired equity securities to determine if the unrealized losses were other-than-temporary. This evaluation considers a number of factors including, but not limited to, the length of time and extent to which the fair value has been less than cost, the financial condition and near term prospects of the issuer and the Company’s ability and intent to hold the securities until fair value recovers. The assessment of the ability and intent to hold these securities to recovery focuses on liquidity need s, asset/liability management objectives and securities portfolio objectives. Based on the results of th e evaluation s, the Company concluded that as of March 3
